DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 8, 2022.
Applicant's election with traverse of Species I-VII in the reply filed on November 8, 2022 is acknowledged.  The traversal is on the ground(s) that the embodiments are not mutually exclusive, do not have a different status in the art, classification or require a different field of search.  This is found persuasive, as a result the restriction requirement with respect to election of Species has been withdrawn.

Claim Objections
Claims 4 and 5 are objected to because of the following informalities:  claims 4 and 5, each recites “each cavity and each nut.” However, it is suggested to amend to be consistent with claim 1.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  claim 6 recites “six cavities with nuts.” However, it is suggested to amend to be consistent with claim 1.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  claim 8 recites “each over plate.” However, it is suggested to amend to be consistent with claim 1.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  claim 12 recites “a bolt” and a “nut” in line 19. However, it is suggested to amend to be consistent with line 12   Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  claim 16 recites “each cavity and each nut.” However, it is suggested to amend to be consistent with claim 12.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over De La Llera; Anthony (US 2008/0087641 A1) in view of r Je et al. (US 8,771,418 B2).
With regard to claim 1, Anthony discloses a showerhead comprising a body (14) having an inner region and an outer region, the inner region having a back surface and a front surface defining a thickness of the inner region (Fig. 1), the outer region having a back surface and a front surface defining a thickness of the outer region (Fig. 1), the body (14) bounded by an outer peripheral edge (26/32); a cavity (46),  wherein the cavity having a back surface (Fig. 5) with an opening extending to the back surface, and a cover plate (24) fused with the body (Para. [0020]), the cover plate (24) having a back surface within the cavity (Fig. 1) and a front surface coplanar with the front surface of the outer region of the body (Fig. 1); and a nut (36) positioned within the cavity configured to receive a bolt (34) through the opening in the back surface of the cavity (Figs. 1 and 5).
However, Anthony does not disclose that a plurality of cavities within the outer region of the body, each of the cavities is at the outer region.
Je teaches a showerhead comprising a body (400) having an inner region and an outer region, the inner region having a back surface and a front surface defining a thickness of the inner region (Fig. 1); a plurality of cavities (42) within the outer region of the body, each of the cavities (42) having an opening extending to the back surface of the outer region (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Anthony, by forming the plurality of cavities at the outer region as taught by Je instead of one, for the benefit of improving the coupling mechanism. 
With regard to claim 4, the device of Anthony as modified by Je discloses the invention as disclosed in the rejection of claim 1 above. Anthony further discloses that each cavity and each nut is shaped to prevent rotation of the nut within the cavity (Fig. 5).
With regard to claim 5, the device of Anthony as modified by Je discloses the invention as disclosed in the rejection of claim 1 above. Anthony further discloses that each cavity and each nut are pill shaped (Fig. 5).
With regard to claim 6, the device of Anthony as modified by Je discloses the invention as disclosed in the rejection of claim 1 above. Anthony is silent to discloses that the showerhead comprises six cavities with nuts therein.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Anthony, by employing at least six cavities with nuts, for the purpose of providing sufficient coupling mechanism.
With regard to claim 9, the device of Anthony as modified by Je discloses the invention as disclosed in the rejection of claim 1 above. Anthony further discloses that the outer peripheral edge (26/32) has a smaller diameter at the front surface than at the back surface of the outer region to form a sloped outer peripheral edge (Fig. 1).  
With regard to claim 10, the device of Anthony as modified by Je discloses the invention as disclosed in the rejection of claim 1 above.  However, Anthony dose not disclose the front surface of the outer region has a diameter in a range of 300 mm to 450 mm.  
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to modify the device of Anthony by forming the diameter of the front surface of the outer region in a range of 300 mm to 450 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.  The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is the diameter of the front surface of the outer region which achieves the recognized result of processing wafer and substrates having a range of 300mm to 450 mm, therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980).
With regard to claim 11, the device of Anthony as modified by Je discloses the invention as disclosed in the rejection of claim 1 above.  However, Anthony dose not disclose the showerhead has a weight less than or equal to 10 lbs (4.5 kg).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to  build the device of Anthony with a weight less than or equal to 10lbs, since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141. Further, in re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). See MPEP 2144.04.IV.A.
With regard to claim 12, the device of Anthony as modified by Je discloses the invention as disclosed in the rejection of claim 1 above. Anthony in view of Je further discloses that a gas distribution funnel (Para. [0006] of Anthony and 21 of Je) positioned above the inner region of the showerhead, the gas distribution funnel shaped so as to form a funnel-shaped space above the inner region (Fig. 1 of Je); and a base ring (20 of Je) overlapping the outer region of the showerhead, the base ring comprising a plurality of holes through the base ring (Fig. 1 of Je), each hole aligned to an opening in the cavities, each hole containing a bolt configured to attach to a nut through the opening (Fig. 1 of Je).
With regard to claim 13, the device of Anthony as modified by Je discloses the invention as disclosed in the rejection of claim 12 above. Anthony further discloses that a spring (48) around the bolt, the spring configured to provide a predetermined amount to force between the showerhead and the base ring (Para. [0031]).
With regard to claim 14, the device of Anthony as modified by Je discloses the invention as disclosed in the rejection of claim 12 above. Anthony further discloses that a seal (Fig. 5) surrounding the bolt (34) and positioned between the showerhead and the base ring (Fig. 5).
With regard to claim 15, the device of Anthony as modified by Je discloses the invention as disclosed in the rejection of claim 12 above. Anthony further discloses that an outer ring (Fig. 1) positioned around the outer peripheral edge of the showerhead (14), the outer ring and the showerhead spaced apart to allow a flow of gas between (the void space between 14 and the outer ring shown in Fig. 1).
With regard to claim 16, the device of Anthony as modified by Je discloses the invention as disclosed in the rejection of claim 12 above. Anthony further discloses that each cavity and each nut is shaped to prevent rotation of the nut within the cavity (Fig. 5).

Claims 2-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over De La Llera; Anthony in view of Je et al. as applied to claim 1 above, and further in view of Kao et al. (US 8,846,163 B2).
With regard to claims 2-3, the device of Anthony as modified by Je discloses the invention as disclosed in the rejection of claim 1 above. However, they do not disclose that the nut comprises one or more of ruthenium or tantalum. The nut comprises aluminum oxide.
Kao teaches showerhead comprising material of selected from one or more of ruthenium or tantalum and aluminum oxide (Col. 14 lines 7-13 and Col. 20 lines 26-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Anthony, by making the nut of Anthony out of tantalum and aluminum oxide as taught by Kao, for the purpose of providing an electrically isolated material.
With regard to claims 7-8, the device of Anthony as modified by Je discloses the invention as disclosed in the rejection of claim 1 above. However, they do not disclose that the body comprises quartz. Each cover plate comprises quartz.
Kao teaches showerhead comprising quartz (Col. 11 lines 8-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Anthony, by making the body and cover plate out of quartz as taught by Kao,  since quartz is a very strong material like ceramic and steel (Col. 11 lines 8-11).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752